NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 13-2028
                                      ___________

                                  WALTER BROWN,
                                             Appellant

                                            v.

    WARDEN MONICA RECKTENWALD; ACTING WARDEN JEFF BUTLER
              ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 1-12-cv-01135)
                     District Judge: Honorable Sylvia H. Rambo
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 9, 2013
       Before: RENDELL, GREENAWAY, JR., and ALDISERT, Circuit Judges

                          (Opinion filed: December 10, 2013)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Walter Brown, an inmate incarcerated at FCI-Allenwood, appeals from the District

Court’s order denying his application for a writ of habeas corpus pursuant to 28 U.S.C. §

2241. We will affirm.
       In August 2011, a search of the six-man cell Brown shared with five other inmates

revealed a homemade weapon, fashioned from a sharpened toothbrush, hidden under the

sink in the common area of the cell. Brown was assigned to the cell six days prior to the

search. Brown and his cellmates were charged with possession, manufacture or

introduction of a weapon, in violation of Section 104 of the Bureau of Prisons (“BOP”)

disciplinary code.1 In response to the charges, Brown waived staff representation and

witness testimony and made the following statement: “It’s not mine.” Following an

investigation and hearing, the Disciplinary Hearing Officer (“DHO”) credited the

officer’s report of the incident over Brown’s statement and concluded that the greater

weight of evidence supported finding Brown guilty of the weapons violation. Brown was

sanctioned with sixty days of disciplinary segregation, disallowance of thirty days of

good conduct time, forfeiture of one hundred days of non-vested good conduct time, a six

month loss of telephone and visiting privileges, and a monetary fine of $101.00.

       Brown then filed a § 2241 petition, specifically challenging the sufficiency of the

evidence against him. The District Court denied his petition and subsequent motion for

reconsideration. Brown timely appealed.2



1
 An affidavit executed by the Disciplinary Hearing Officer indicated that all inmates
assigned to the cell were found guilty of the charge.
2
 The District Court did not comply with the separate order rule set forth in Federal Rule
of Civil Procedure 58(a). Therefore, Brown had 150 days in which to file his notice of
appeal. It was timely filed on April 8, 2013, seventy-six days after the District Court’s
order denying his § 2241 petition was entered on January 22, 2013.
                                             2
       We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(e). A challenge to a

disciplinary action resulting in the loss of good conduct time is properly brought pursuant

to § 2241, “as the action could affect the duration of the petitioner’s sentence.” Queen v.

Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008). We review the denial of habeas corpus

relief de novo, exercising plenary review over the District Court’s legal conclusions and

applying a clearly erroneous standard to its findings of fact. Denny v. Schultz, 708 F.3d
140, 143 (3d Cir. 2013). We review the denial of a motion for reconsideration for an

abuse of discretion. Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010).

       A prisoner has a liberty interest in good time credits. Denny, 708 F.3d at 143. In

evaluating prisoners’ due process rights, courts must be sensitive to the “intricate

balancing of prison management concerns with prisoners’ liberty.” Id. at 144 (quoting

Sandin v. Conner, 515 U.S. 472, 478 (1995)). The Supreme Court has held that

“revocation of good time does not comport with the minimum requirements of procedural

due process unless the findings of the prison disciplinary board are supported by some

evidence in the record.”3 Superintendent v. Hill, 472 U.S. 445, 454 (1985) (internal

quotation marks and citation omitted). The Hill standard is minimal and does not require

examination of the entire record, an independent assessment of the credibility of

witnesses, or even a weighing of the evidence. See Thompson v. Owens, 889 F.2d 500,


3
  It is undisputed that Brown was provided with (1) written notice of the charges at least
twenty-four hours prior to any hearing, (2) an opportunity to call witnesses and present
evidence in his defense, and (3) a written statement of the evidence relied on and the
reasons for the disciplinary action. Wolff v. McDonnell, 418 U.S. 539, 564-66 (1974).
                                              3
502 (3d Cir. 1989). The relevant inquiry is whether “there is any evidence in the record

that could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at

455-56.

         Brown challenged the sufficiency of the evidence against him.4 The District

Court, relying on Hill, determined that the DHO’s decision was supported by some

evidence of possession, which was sufficient to uphold a revocation of good time credits.

Although there was no direct evidence of Brown’s guilt, the District Court reasoned that

the “some evidence” standard was satisfied by application of the constructive possession

doctrine. That is, “in the absence of direct evidence” to prove an inmate’s guilt of

possession, the some evidence standard “may be satisfied where a small number of

inmates are potentially guilty of the offense charged.” White v. Kane, 860 F. Supp. 1075,

1079 n.5 (E.D. Pa. 1994), aff’d, 52 F.3d 319 (3d Cir. 1995). The District Court

concluded that, because none of the six inmates assigned to the cell claimed

responsibility for the homemade weapon, there was “some evidence” to support the

DHO’s decision under the doctrine of constructive possession. (Dkt. No. 11, pp. 10-11.)

         We agree with the District Court. As we recently explained in Denny, “the

discovery of contraband in a shared cell constitutes ‘some evidence’ of possession

sufficient to uphold a prison disciplinary sanction against each inmate in the cell,

including depriving that inmate of his or her liberty interest in good time credits.” 708


4
    Brown does not address Denny on appeal.
4
F.3d at 145; see also Flowers v. Anderson, 661 F.3d 977, 980-81 (8th Cir. 2011) (relying

on collective responsibility theory whereby each inmate was collectively culpable for two

homemade weapons found in shared eight-man cell); Hamilton v. O’Leary, 976 F.2d 341,

345 (7th Cir. 1992) (“The proposition that constructive possession provides ‘some

evidence’ of guilt when contraband is found where only a few inmates have access is

unproblematical.”). In this case, the contraband homemade weapon was found under the

sink in Brown’s cell, which was shared with five other inmates. We cannot say that the

District Court erred in denying his habeas petition, as it was under no obligation to

examine the entire record or even weigh the evidence. Thompson, 889 F.3d at 502.

Brown was one of a handful of inmates who had access to the area where the weapon was

found. That constitutes some evidence of constructive possession (enough to support the

DHO’s conclusion), and that is all that is required under Hill to satisfy due process. See

id. (“The due process requirements in this context are minimal, and they are met here.”)

Nor did the District Court abuse its discretion in denying Brown’s motion for

reconsideration.5

       For the foregoing reasons, we will affirm the decision of the District Court.6



5
  Brown’s motion to supplement the record is denied as unnecessary because he already
made the arguments contained therein to the District Court in his motion for
reconsideration, and we will affirm the denial of that motion.
6
 We agree with the District Court that Brown’s arguments pertaining to the conditions of
his confinement could be pursued through the filing of a Bivens action, (Dkt. No. 11, p.7
n.5), and similarly express no opinion on the merits of such an action.
                                             5